 412DECISIONSOF NATIONALLABOR RELATIONS BOARDHartmann Co., Inc.,andHarry A.Switzer.Case25-CA-3639December23, 1970DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn August 4, 1970, Trial Examiner Ramey Dono-van issued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices, andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the TrialExaminer'sDecision.Thereafter, the Respondentfiled a motion to reopen the record, exceptions to theTrial Examiner's Decision, and a supporting brief.The General Counsel filed an opposition to Respon-dent'smotion to reopen the record and a brief insupport of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions,' the briefs, andthe entire record in the case, and hereby adopts thefindings,2 conclusions, and recommendations of theTrial Examiner.Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thattheRespondent, Hartmann Co., Inc., Terre Haute,Indiana, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner'sRecommended Order.iRespondent'smotion to reopen the record to adduce additionaltestimony is hereby denied,as in our opinion adequate opportunity wasavailable for Respondent to fully litigate this case at the hearing andinsufficient reason appears for any reopening of the record at this time2The Trial Examiner'sDecision is amended to reflect the fact that thecharge wasfiled on January 20, 1970 The Board does not adopt thatportion of the Trial Examiner'sDecision in which he appears to havepartially relied upon the October 1969 picketing in finding a violation ofthe Act against Respondent as of September 21, 1969TRIAL EXAMINER'S DECISIONRAMEY DONOVAN,Trial Examiner:Tne charge in thiscase was filed on January 10, 1970,by Harry A.Switzer, anindividual,against Hartmann Co., Inc.,herein Respondentor the Company.The complaint was issued by the GeneralCounsel of the Board on April 30, 1970, and alleged thatRespondent had violated Section 8(a)(1), (3), and (4) of theAct by refusing to employ Harry Switzer because ofactivities of Switzer protected by the Act. Respondent, in itsanswer,denied the commission of unfair labor practices.The trial of this case was held in Terre Haute, Indiana, onMay 19, 1970.Upon the entire record and from observation of thewitnesses, the TrialExaminer makes the following:FINDINGSAND CONCLUSIONS1.JURISDICTIONRespondent is an Indiana corporation with its principaloffice and place of business at Terre Haute,Indiana, whereit is engaged in business as a roofing and sheet metalcontractor.In a representative12-month period,Respondent, in thecourse and conduct of its business, purchased,transferred,and delivered to its place of business,aforementioned,goods and materials valued in excess of $50,000,whichwere transported to its place of business directly fromStatesother than Indiana.During the same period,Respondent purchased,transferred,and delivered to itsplace of business goods and materials valued in excess of$50,000 whichwere transferred to said place of businessfrom enterprises located in Indiana and these enterpriseshad received the goods and materials from States otherthan Indiana.Respondent is an employer engaged in commerce withinthe meaningof the Act.United Slate,Tile and Composition Roofers,Damp andWaterproofWorkers Association,Local 150,herein theUnion,is a labor organization within the meaning of theAct.II.THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundJohn Hartmann, president and manager of Respondent,has been in the roofing business many years. His Companyis one of five roofing contractors in Terre Haute who, for aperiod of years, have jointly negotiated contracts with theUnion under the group name of Terre Haute RoofingContractors Association. Respondent, from the standpointof number of employees, is the largest contractor in thegroup.The business agent of the Union's local in Terre Hautefor 14-15 years and up until about 2 weeks prior to the trialof the instant case was Anthony Jackewicz. For about 9years, and at the time of the trial, Jackewicz has beenemployed byHartmann as a roofing foreman.As businessagent, Jackewicz worked part time and received no salaryfrom the Union. The latter did pay for the business agent'sexpenses for union business and reimbursed him for wageslost when he was functioning as business agent rather thanas foreman.The foremen are working foremen but, in our opinion,they are supervisors within the meaning of the Act andRespondent has not contended that its foremen are notsupervisors.When a foremanisassigneda crew by thesuperintendent, the foreman supervises and directs the menin their work on the jobsite; he assigns the men to the tasks187 NLRB No. 43 HARTMANN CO, INCfor which he regards them as best suited and he can movethem from one task to another, the foreman can decide tohave his men work overtime for brief periods if it is in thecompany interest to do so, he may also grant permission fora member of his crew to leave work early on a particularday, on a job in town, in the immediate Terre Haute area,the foreman, after arrival on the,Jobsite, may decide that hehas one too many in his crew and will so advise thesuperintendent, on out-of-town jobs, the foreman will, ormay, have authority to hire locally according to need, as apart of his supervision, the foreman takes care of materialandjob tickets which show the amount of material and timeused on the job and these tickets are turned in when the jobis completed, there is uncontroverted testimony that, whena particular individual was named foreman, John Hart-mann advised him that if an employee did not do his work,the foreman could send the employee to the office and thelatter would not be coming back to workBHarrySwitzerHarry Switzer had commenced working as a roofingemployee for Paitson Roofing Company around 1958 Hethen worked for Fiblack Roofing Company Both thesecompanies were in Terre Haute After about 4 years in theU S Marine Corps, Switzer was employed as a roofer byRespondent from March 1965 to July 1968 During thisperiod he worked under various foremen, including RobertMedley, James Medley, Anthony Jackewicz, and ErnieHartmann, who is the uncle of John Hartmann, owner andmanager of RespondentBill Switzeris an older brother ofHarry He was employed as a foreman by Respondent fromabout 1966 to the middle of 1968, when he quitWhileworking for these foremen Harry performed all types ofroofing work, including what is referred to as buildup work(most industrial and commercial buildings have flat roofs,the roofing, briefly described, for such roofs consists oflayers of building paper or felt appliedseriatim,built upwith hot coatings of liquid roofing material applied to eachlayer),shinglework (private dwellings, churches, and someother buildings usually have pitched rather than flat roofsand they are roofed withshingles ofvarious types, the mostcommon types probably being asphalt shingles, and slatework (usually on steep roofs) None of the foremen or anyother supervisor ever criticized or found fault with HarrySwitzer's work or attitude and they spoke of his work incomplimentary terms The common appellation used forHarry Switzer at Respondent's was "Harry the Horse,"which was used in tribute to his working capacity iIn the latter part of 1966, when Carl, another brother,Bill, andHarry Switzer were all employed by Respondent,iForinstance,Jackewicz, under whom Harry had worked on several ofRespondent's jobs,used the name'Harrythe Horse becauseHe [Harry]reallycarried his share of theload ' Foreman James Medleytestified thathe called Harry Switzer Harry the Horse,becausehe was strong and wasalways doing or trying to do more work than others2We have previouslyreferredto both Bill and Harry Switzer CarlSwitzer, the oldest of the three,was also a rooferemployed by RespondentAlthough theprecise period isnot entirelyclear,Carl Switzer was theunion shop steward duringhis employment He quitRespondents employin thelatter part of 19683The period of discharge was evidently brief since Harry Switzer413they were dischargedfor engagingin roofing work outsidetheir employment with Respondent 2 On the relatively briefdescription of this matter in the record, it appears that theSwitzers, on their owntime,had performedsomeroofingwork for a third party and were paid directly by the latterRespondent discharged the Switzers because it consideredthat they had engaged in competition with its roofingbusinessHowever, Respondent subsequently rehired allthree brothers 3 They continued in Respondent's employinto 1968 4Harry Switzer testified that, in February 1968, hereceived a back injury on the job Respondent arranged tohave Switzer go to Doctor Kunkler, the insurance carrier'sdoctorAlthough the time periods of various happeningsare not too clear from the record, there was a point whenthe insurance adjuster advised John Hartmann that DoctorKunkler could find nothing wrong with Switzer's back 5Switzer was aware of the doctor's finding and evidently hadbeen so advised by the doctor6 It was thendecided thatSwitzer should be sent to Doctor Burkle This was done andDoctor Burkle could not find anything that was causingback trouble 7 During this February to July 1968 period,Switzer was in St Anthony's Hospital for 7 days At somelater point before he returned to work, Switzer had gone toa Veterans Administration hospital but as far as appearswas not hospitalized at that facility In this connectionSwitzer was asked at the hearingQ And did any of these people find anythingwrong with you'lA Yes, sir At the last they said that I had a case ofmuscle spasms, at the last pointHartmann testified that he had been in touch with hisinsurance company as soon as he had learned of Switzer'sinjuryThereupon, as we have previously indicated, Switzerwas sent to Doctor Kunkler, the insurance carrier'sphysicianFrom the nature of the situation, it is a fairconclusion that all theforegoingtook place soon after thereported injury Equally evident would be the interest of theinsurance company and Hartmann in what the physician'sexamination would reveal In fact, Hartmann was advisedby the insurance company, andwe assumethat it was withreasonable promptness, that Doctor Kunkler "couldn't findanything wrong with his [Switzer's] back" Hartmannconcurred with his insurance carrier, that Switzer should beexamined by Doctor Buckle This was done and Hartmannwas advised that Burkle could not find "anything that wascausing back trouble " "About that time," according toHartmann, he had a conversation with Switzer in which thelatter allegedly said "oh, I've got to quit roofing, it hurts myback too much I have to quit roofing That's what thedoctor said "8 The last mentioned medical conclusion hadin no way been indicated in the first hand medical reportstestified that after the discharge he was rehired in about 11/2 weeks4BillSwitzer also again worked for Respondent in 1%9, until aboutDecember 1%9 when he quitSWe doknow that the matter of Switzer's claimed backinjury began inFebruary 1968and that he returned to work in July 1%86 Switzer testified that hehad toldemployee Sumner that'he doctorcouldn t find anythingthat was wrongwith my back,what was causing theinjuryrSwitzer affirms that this wasDoctorBurkle's finding but he states thatthe doctor did not saythat there was nothing wrong with Switzer's back8 Switzer did not refer to any such conversation in his testimony 414DECISIONS OF NATIONALLABOR RELATIONS BOARDreceived by Hartmann, nor had he been told that althoughnothing had been found wrong with Switzer's back thedoctor or doctors had concluded that, because of his backand presumably,as a resultof the injury, Switzer shouldquit roofing. Such a conclusion, that Switzer must quitroofing, would most certainly have been communicated toHartmann by the insurance company or by the physician'sreports if it was the fact; and we believe that Hartmannmust have been aware of this gap. If he had any question inhismind as to the asserted medical prognosis, he mightreasonably have been expected to recheck the situationsince Switzer's report did not jibe with any information thatHartmann had received from the insurance company or itsdoctors.ButHartmann's testimony indicates that heneither expressed any doubt about Switzer's condition tothe employee nor rechecked the situation. After recountingwhat Switzer had told him about the doctor advising him hewould have to quit roofing, Hartmann, in his testimony,simply said, "So that was just it." 9Continuing with his description of events, Hartmanntestified that after the above conversation with Switzer, thelatter then came in and told Jackewicz that he wanted to goback to work. Jackewicz reported this to Hartmann. Then,"In the meantime," according to Hartmann, he had heardfrom some undisclosed source that Switzer had toldemployee Sumner that "he didn't want to go back to work"because he was going to get a big settlement from theCompany.Sumner, an employee of Respondent for 19 years, whowas a sheet metal worker, testified that "I recall speaking tohim [Switzer] vaguely one afternoon-in the shop." Sumnerstates that he asked Switzer when he was coming back towork and Switzer said "he wasn't going to come back towork . . . he said he was getting enough money out of hisinjury, he wouldn't have to work." Sumner states that "Ibelieve I did tell somebody right at that time [what Switzerhad said] that was helping me." We are not told who thelatter was nor do we know from whom Hartmann allegedlylearned about the conversation. For purposes of verifica-tion or corroboration, therefore, both Sumner and Hart-mann have presented a blank wall in the record regardingthe incident.Switzer states that on one occasion when he went to theshop for his $25 weekly payment, Sumner asked him howhis back was. Switzer replied that he was still having pain inhis back but the doctors could find nothing wrong with hisback. Sumner then suggested that he go to a hospital in St.Louis that had helped or cured Sumner of some backailment.(Inhis testimony, Sumner at first could notremember any conversation about a St. Louis hospital but9 In addition to therealorpotential insuranceliability,ultimatelyreflectedin insurance rates, in a situationwhere a man after an injury onthe job is medicallytold thathemust abandon his trade,Hartmann'scompany, under a separate contract,apparentlywiththeUnion, waspaying Switzer $25 per week to supplement any workmen's compensationin spite of all these circumstances,Hartmanndisplayedno interest indetermining whether infact any doctor had told Switzerwhat the latterasserted or in determining what Switzer'sprecise status wasfrom themedical and insurancestandpointioWhen Switzer had inquired about his job and going back to it,Jackewicz testified that hehad told him, "You'venever beenlaid off." Thiswas apparentlytrue and Jackewicz,we believe,had this in mind inconnectionwith the provisions of the contract,when he later advisedhe later recalled the reference as testified to by Switzer.)Switzer, having mentionedto Sumnerthat the doctors hadfound nothing wrong with his back, said, with reference tothe St. Louis hospitalsuggestion, that he did not have themoney to go to St. Louis "because ... the insurance willnot pay it. Dr. Burkle has said there's nothing he could findthat'scausingmy trouble." Switzer said that the onlymoney he had was the $25 weekly from the Company butthat if he received any compensation money he could liveon it until he could get back to work.Before resolvingthe foregoing conflict in testimony, wewill recountsomesucceeding events. There came a time,evidently around June 1968, when Switzer told Jackewicz,who wore the two hats of foreman of the Company andbusiness agent of the Union, that he wanted to go back towork. Jackewicz testified that he told Switzer that the latterwould have to get a release from the doctor before he couldgo back. Jackewicz states that he told Hartmann of theconversation and advised Hartmann that he could not putSwitzer back "now because he hasn't got a release" but thatwhen Switzer secured his release he would be entitled to hisjob.10After Switzer secured a medical release, he was putback to work about July 12 or 13 and was discharged byHartmann at the end of that first day. The only reasongiven by Hartmann to Switzer was that he did not need himanymore. When Jackewicz and the other employees learnedof the discharge, Jackewicz told Hartmann that he and themen did not like what Hartmann had done. According toJackewicz, "We thought he got fired unjustly" and he toldHartmann that the men were going on a 2-day strike inprotest. Jackewicz states that Hartmann reiterated that hehad fired Switzer. Jackewicz asked, "What for?" Hartmannreplied, "For his attitude towards his work." Jackewiczsaid, "That's not a good reason"; Hartmann said, "That'sright." 11The foregoing credible testimony of Jackewicz, coveringthe period from the time Switzer made known his desire toreturn to work and up to and including his discharge inJuly, does not reveal that Hartmann even indicated that hehad discharged Switzer because he considered him to be amalingererwho had said (a) to Hartmann that the doctorhad advised him that he had to give up roofing because ofhis back; and (b) to Sumner that he was not going to returnto work because of the bigsettlementhe was securing. Adischarge on such grounds as far as appears would havebeen perfectly legal. Further, if such was what was inHartmann's mind, confronting Switzer with such allega-tions would have been a normal action and would have putthe cards on the table for all, including fellow employees, toknow.Hartmann of the obligation to take Switzer back when a medical releasewas secured The contract provided that "In the event a workman is unableto work because of sickness or accidentsuch workman shall, upon hisreturn to work,receive his former position without loss of seniority " Wedo not believe that the contract required an employer to reinstate a manwho had faked an injury and had revealed himself as a malingerer,which ishow Hartmann allegedly regarded SwitzeriiWe do not regard Jackewicz as a witness hostile to Respondent Atthe time of the hearing,his sole employer was Respondent and Jackewiczwas a foreman Even in the prior period when Jackewicz was both aforeman and business agent, he received no salary from the Union and wasprimarily dependent upon his wages from Respondent Jackewicz was awitness called by Respondent. HARTMANN CO., INC.Since Switzer was aware, and presumably aware at anearly stage, that both Doctors Kunkler and Burkle couldfind nothing wrong with his back, and was presumablyaware, as any reasonably intelligent person would havebeen, that Hartmann would be cognizant of the findings ofhis Company's insurance doctors, it is difficult to believethat Switzer was telling Hartmann and Sumner, respective-ly, that, in effect, he was never going to be able to return towork because of what the doctor had told him and that,anyhow, he was securing such a substantial settlement, thathe had no intention of working. And, then, of course,Switzer admittedly applied to return to work.We perceive no consistency in this picture and we believethat if this was the series of events that occurred, asHartmann testified, he would have at least attempted toascertainif the doctor, contrary to the import of whatHartmann had been told by the insurance company, hadtold Switzer that he would have to give up roofing becauseof his back or that Switzer was going to receive a largesettlementfor his injury so that he would never have towork despite the fact that both doctors had reported to bothSwitzer and Hartmann that they could find nothing wrongwith Switzer's back. If Hartmann believed that Switzer wasa dangerous and costly faker of an injury, Hartmann couldhave readily, and normally under the circumstances wouldhave, adduced convincing evidence that Switzer haddeliberately misrepresented what the doctor had told him.Or, at least he could have confronted Switzer, when heapplied for work, with the reports that Hartmann allegedlyhad at the time about not returning to work because of alarge settlement and so forth. Or, he could have dischargedSwitzer expressly stating such reasons and could have toldJackewicz the alleged reason for the discharge. But he didnone of these things.12Since the complaintalleges adiscriminatory refusal toemploy Harry Switzer since July 1968, we do not havebefore us a question of adjudicating whether or notSwitzer's discharge on July 13, 1968, was illegal. However,we have been considering and will further consider thecircumstancesof the discharge as part of a total picture inorder to determine the issue posed by the complaint.The point we have reached is the discharge of Switzer andwhat Hartmann told him and told Jackewicz at that time asthe reason for the discharge.13 There was a 2-day strikewhen Switzer was discharged and the employees returned12As to Sumner's testimony,theExaminer doubts that the witnessdeliberately falsified his testimony.As he stated himself,he "vaguely"remembered the encounter with Switzer.At first he did not remember at allthe topic of the St.Louis hospital and then recalled that this aspect hasbeen discussed at some length,including his own cure at that hospital.There was reference to insurance compensation in the conversation but weincline to believe that it was not in the context described by Sumner. Wedo not believe that Switzer said that he was not going back to workbecause of the large settlement he would be receiving.13Switzerfeed a chargeagainstRespondent on October Il, 1968,alleging that his discharge had been discriminatory. This charge wasdismissed and the dismissal was sustained on appeal.The dismissal of acharge does not make the subject matter of the chargeres adjudicataalthough Section 10(b) of the Act may prevent subsequent action on thecharge.Jersey CityWelding & MachineWorks,Inc.,92 NLRB 510.14The union contract with the Employer provided that the latterrecognized the Union"as the proper source from which to obtain saidworkmen, whenever available" but that if after at least 48 hours,the Union415to work when an International representative of the Unioncame to town and directed them to return.Jackewicz testified that he spoke to Hartmann two orthree times about employment for Harry Switzer, beginningabout 2 weeks or a month after the July 1968 discharge.14Hartmann consistently said he would not hire Switzer.15Switzer talked to Hartmannseveral timesabout securingemployment but he could not fix the dates of suchconversations.At firstHartmann told Switzer he hadnothing to say to him. On other occasions he said he wouldnot hire him.Employee Hogle has worked as a roofer for Respondentfor about 7 1 /2 years and was president of the local union.He was discharged for being absent from work byRespondent early in 1970 but he was hired back soonafter.16Hogle testified credibly that he has worked on jobswith Harry Switzer manytimesand that Switzer did hisshare of the work and more. He stated that Switzer wascalledHarry the Horsebecauseof the heavy work heperformed. Hoglestatesthat he had never known Switzer tohave been a troublemaker. Because Harry or his brotherasked him to do so and because Hogle wanted to seeSwitzer get back to work, Hogle talked to Hartmann aboutSwitzer in the latesummeror early fall of 1969. Hartmannsaid he was not going to hire Harry-he did not needanybody- and besides, he said, Harry had cost him a lot ofmoney.17Burns, asupervisor of Respondent, was presentduring the conversation. Later, afterHartmannleft,Hoglespoke toBurns, remarkingthat the Company could usesomegood roofers.Burns agreedbut said that HarrySwitzerwas a "troublemaker."Burnsdid not testify.Hartmann states that he did not really recall the aboveconversation with Hogle but said that he would not deny it.Respondent hired a journeyman roofer, Jerry Conard,18 onSeptember 21, 1969, shortly after the Hogle-Hartmann andBurns conversations above.In the latter part of 1969, Carl Switzer testified crediblythat Hartmann said to him, "I wouldn't hire any of youbrothers because you cause me too damn much trouble,especially that brother of yours, Harry." Around October1969, Billy Switzer, while employed by Respondent, wasworking under Foreman Robert Medley. Billy Switzer toldMedley that his brother, Harry, who was a good roofer, washurting because he could notget ajob. Medley said, "Harryhurt himself due to the N.L.R.B." 19We have described some of the testimony of Jackewicz,could not furnishthe workmen,the employer may secure employees "fromother sources."15Ata later point we will discuss testimony regarding the reasons givenfor not hiring Switzer and what Jackewiczallegedly reportedto others.16 Jackewicztestified that it was not unusual for Hartmann to rehirepeople whom he had discharged and that there were others besides Hoglewho had been rehired.Earlier,we have seen that in 1966 Hartmanndischargedthe three Switzer brothers for doing roofing work on their ownbut thathe rehired them within a few weeks.17As the resultof the chargethatHarry Switzerhad filed againstRespondent in October 1968, Respondent engaged anattorney.While thelatter's feewas relativelymodest,itwas nevertheless an expenditure and,also, becauseof the charge,Hartmann was obliged to devote some time tothe investigation, including interviews and the giving of an affidavit.18 Spelled Connorin the transcript.19 It is reasonablyclear that the referencewas to theunsuccessfulcharge that Harry hadfiled against Respondent with the Board. 416DECISIONS OF NATIONALLABOR RELATIONS BOARDRespondent'switness,regarding his conversations withHartmann at the time of Harry Switzer's discharge in July1968. Jackewicz also testified that he had thereafter talkedto Hartmannon several occasions as to why he would notrehire Switzer. On direct examination, Jackewicz stated thatthe reasongiven to him by Hartmann as to why he wouldnot rehire Switzer was what Hartmann had said in anaffidavitregardingSwitzer's October 1968 charge. Accord-ing toHartmann,these reasonswere: Switzer had anegativeattitude; he was a troublemaker; and he was notinterested too much in his work. Jackewicz said that hereported the foregoing to the Switzers at several unionmeetings.On cross-examination, Jackewicz, referring to thesame topic, reiterated that he had talked to the Switzers onseveral occasionsabout why Hartmann would not rehireHarry. The witness was then asked the simple question,Q.And you've told Carl and Bill Switzer what?A.The reason he [Harry] couldn't get hired atHartmannCo., it was when he filed chargesagainstJohn [Hartmann], and they came back dismissed, andthat's the reason he [Hartmann] give . . . the reasonthat he fired him and will not hire him back.... .Q.That isn't what you told your attorney on direct,is it?A.Well, that's the same thing.Q.The same thing?A.Uh huh.While Jackewicz's testimony on the foregoing aspect isnot too precise (the charge obviously was not a reason forthe discharge),we are satisfiedthat the filing of the chargeand its dismissalfor lack ofment,was a factor in theadamant refusalto rehire Switzer although Respondent hadrehired employees whom it had discharged for cause at onetime or another.20Respondent's basic position as to why it would not rehireSwitzer appears to be that it was because Hartmannconsidered Harry Switzer to be a troublemaker, and a manwith a negative attitude who was not too much interested inhis work. The task of discerning what Hartmann meant bythese termswas complicated by Respondent's insistence onreferring to the three Switzer brothers jointly rather thanfocusing on Harry specifically when particularization wasrequested as to Harry Switzer's alleged deficiencies.Hartmann was asked whether he had had any troublewith Harry Switzer as an employee prior to the time thatHarry was first discharged. He replied that it was "difficultto separate the Switzers as to what they did or what theydidn't . . . if there was some trouble that came up it wasone of the Switzers . . . which one it was never always quitedetermined . . . . But we've had various work stoppagesjust due to the Switzers, nobody else." The witness was oncemore asked specifically about Harry and he replied that theCompany had received telephone calls from credit bureausand loan companies and "somebody had a check thatbounced" but Hartmann testified ". . . it's difficult toseparatethis one man ... I'm not going to pinpoint on anyone man because again weretalking about the Switzers.." Having thus described why Harry Switzer, or ratherwhy he regarded all the Switzers as troublemakers,Hartmann then came to the July 1968 discharge of HarrySwitzer and he stated that he discharged him because "Ididn't like his work."Q.All right. Can you be any more specific thanthat? What were your reasons ... .The witness replied, ". . . the various things that had goneon [described above ] plus this fact that he wasn't to go backtowork, so he says, because he was going to get a bigsettlement .. . I figured I'd had enough."Bearing in mind that our primary focus is on whyRespondent would not rehire Harry Switzer and thatHartmann gave the foregoing testimony both as the reasonfor the discharge and for the refusal to rehire, we now haveseen the explication of Hartmann's statement that he didnot rehire Switzer because he was a troublemaker, had anegative attitude, and was not interested in his work.Our first observation is that Harry Switzer's asserted"troublemaking" does not purport to be individual conductof Harry or, for that matter, of Bill or Carl Switzer. It is ageneral indictment of the Switzers as troublemakers.Specifically, work stoppages were attributed to the Switzers.Later, in his testimony, when Hartmann was asked aboutthe work stoppages that he had mentioned, he referred onlyto two. One was the 2-day work stoppage in July 1968 whenthe employees struck because Harry Switzer was dischargedby Hartmann at the end of his first day on thejob followingthe back injury. The other incident occurred about October30 or 31, 1969, when Respondent and other roofingcontractors were picketed for a day or half a day by unionmembers in protest that the companies were allegedly notsecuring employees from the Union as required by thecontract.Both the foregoing incidents of picketing or workstoppage took place after Harry Switzer was discharged inJuly 1968. Since such incidents were part of the trouble-making that Hartmann attributed to Harry Switzer and hisbrothers and since Hartmann states that one of the reasonsfornot rehiringHarrywas the fact that he was atroublemaker, we now have specific evidence as to thereasons for not rehiring Harry.Anothermatter,described above,whichHartmannmentioned in recounting the trouble with the Switzers, wasthe calls from credit and loan companies. When questionedfurther about this,Hartmann stated that he had notreceived such calls but his office girl had reported that shehad received calls "concerning the Switzers." She did notspecify which Switzer, and Hartmann admitted that he didnot know whether, in fact, anyone had called regardingHarry Switzer. In describing calls from loan and creditcompanies, Hartmann stated that they asked such ques-tions as, "Do you have so-and-so working for you"; "Howlong"; "What is his classification"; "What's his basicwage?" Hartmann said there were similar calls regardingother employees but not as many as those regarding theSwitzers.The Trial Examiner is not persuaded that the foregoingevidence as to credit company telephone calls regarding theSwitzers was in fact a genuine reason why Respondentwould not rehire Harry Switzer.zo See alsothe testimony of Bill Switzer, Hogle, and Carl Switzer, above,that bears on this aspect. HARTMANN CO., INC.Apparently,asanother reason why Harry was atroublemaker,Hartmann testified that on one occasionwhen Harry was seeking to be rehired, Hartmann remarkedto Foreman Robert Medley that Harry had been in askingfor a job. Medley allegedly said that if Harry was hired,Hartmann would have to get a new gang of roofers,implying that the existing crew would quit. Medley, theforeman, was not called as a witness to corroborate thistestimony.21 Hartmann also testified, apparently to furtherillustrate the trouble caused by Harry, that he had loanedthe employee money. Although Hartmann was under noobligation to make a loan in the first place, the "trouble"entailed was that the bookkeeper routinely thereafter madedeductions from the employee's pay in repayment of theloan. As a matter of fact, the only specific loan mentionedby Hartmann was the time around Christmas when he, ofhis own initiative, loaned Harry and his brothers $50 each.They had not requested the loans. Equally unconvincingare Hartmann's assertions that he did not like Harry's workand that Harry had a negative attitude toward his work.The testimony of supervisors and others is that HarrySwitzer, Harry the Horse, was a good workman who did hisshare of the work and more. There was no criticism of hiswork by any supervisor and Hartmann admits that he hadreceived no critical reports. Even Hartmann admitted thatHarry was "a good worker" although he qualified theadmission by saying that he was a good worker when hewanted to be.Respondent's attitude that the Switzers collectively weretroublemakers has led us to examine the basis thereof.22 BillSwitzer was at one time a foreman for Respondent and hewas not discharged but quit and thereafter he was rehiredand continued to work well into 1969 after Harry'sdischarge in July 1968. The record reveals no troublemak-ing on his part except that Hartmann included him amongthe Switzers who were responsible for work stoppages suchas the July 1968 and the October 1969 picketing. Carl,however, had been shop steward and as such had severalrather heated clashes with Hartmann over seniority andother rights of certain employees. After one such encounter,in which Hartmann has said he would fire the whole bunchand get a new crew if he wanted to, the superintendent,Harold, spoke to Carl in private, and advised him to keephis mouth shut and let the employees take care of their ownproblems.Harry, of course, in Hartmann's eyes andaccording toHartmann's testimony, was one of theSwitzers and was equally guilty for such troublemaking aswork stoppages, described above. Aside from the picketing21The Examiner heard two cases in Terre Haute on May 19-21, 1970The instant case was heard and completed on May 19 The Respondent inthe second case was Laughrey Bros Roofing & Siding Co, Inc. Case25-CA-3562 In both cases the issue was alleged discriminatory refusal tohireHarry Switzer Both Respondents were parties to the same contractwith the Union that had been negotiated by an association to which theybelonged Respondents had different counsel Hartmann was a witness inboth cases and was present at both hearings In the second hearing,Laughrey Bros, Robert Medley was a witness Among other matters,Medley testifiedthat he never had any conversation with Hartmann abouthiring Harry Switzer and had never said anything about what he or anyoneelse would do if Harry was hired22 In addition to Hartmann's express testimony, previously described,Respondent's counsel stated at one point, "It is a family type problem withrespect to why at least Mr Hartmann hasn't hired Mr. Harry Switzer "23Although we do not find it necessary to rely thereon,we note that in417and work stoppages after Harry's discharge, the evidence asto troublemakingis, as wehave shown, of a very tenuousnature, with the exception of Carl's militancy when he wasthe steward. The latter type of conduct may well have beenviewed as sufficient basis,from Respondent's standpoint,to view the Switzers as troublemakers, and as confirmed bythe 1968 and 1969 picketing incidents to which Hartmanntestified.The evidence regarding statements made bysupervisors about the relationship between Harry Switzer'shaving filed a charge against the Company and thedismissal of the charge as at least one factor in theRespondent's refusal to rehire Harry Switzer is also not tobe ignored.23Whatever would have been our adjudicationif the issueframed by the complaint had been the legality of HarrySwitzer's discharge in July 1968, we are satisfied that therefusaltorehirehim was materially due to whatRespondent viewed as Harry Switzer and group Switzer"troublemaking,"includingCarlSwitzer's"troublemaking" as steward, and the July 1968 workstoppage following Switzer's discharge, the October 1969picketing, and the filing of the charge against Respondentby Harry Switzer, with the dismissal of the charge beingviewed by Respondent as confirmation that Harry Switzerwas an unjustified troublemaker whom Respondent wouldnot hire.24We are of the opinion that "troublemaking" ofthe foregoing nature is union or concerted activityprotected by the Act and that the refusal to hire HarrySwitzer,when such activities are material factors in therefusal to hire, constitutes a violation of Section 8(a)(3), (4),and (1) of the Act.CONCLUSIONS OF LAWSince September 21, 1969, Respondent has refused toemploy HarrySwitzer because Harry Switzer engaged inactivities protectedby the Act,including striking,picketing,and filing a charge with the Board,and because Respon-dent believedthat HarrySwitzer was one of the causes ofsuch activities as strikes or work stoppages amongRespondent's employees.Such refusal to hire constitutes aviolation of Section 8(a)(1), (3), and(4) of the Act.THE REMEDYHaving found that Respondent has violated the Act inthe respects set forth above, it will be recommended thatRespondent cease and desist from such conduct.In order to remedy the discrimination against Harrythe Laughreycase,aforementioned,Hartmann,as a witness,testified thathe considered Switzer a troublemaker and that one of the reasons was thetroublethat Switzer caused himby filingthe unfair labor practice charge24FromMarch23 toSeptember21, 1969,Respondenthired fiveroofersIn early 1970,Respondent hired two roofers,FredConard andDon Payne.Of these seven men,two were apprentice roofersThe record isclear thatHarry Switzer as a journeyman roofer was superior as aworkman to an apprentice.Respondent states that some of theroofers ithired were shingle men The evidence showsthat although the bulk ofRespondent's work was flat roof work on commercial buildings,italsoperformed shingle work,used principallyon private homes, churches, andso forthHarrySwitzer had performedboth flat roof andshingle work forRespondentand withoutcriticismWe believethat the recorddemonstratesthatHarrySwitzer, a28-year-oldjourneymanroofer,had shown that hewas a qualifiedroofer,a journeyman,qualifiedto perform both types ofroofing work 418DECISIONSOF NATIONALLABOR RELATIONS BOARDSwitzer it is recommended that Respondent offer to hireHarry Switzer in any available employment that it mayhave for a journeyman roofer, displacing, if necessary, anyjourneyman roofer or apprentice roofer hired on or sinceSeptember 21, 1969; and in the event the aforesaidemployment is not available, place Harry Switzer on apreferential hiring list for the next available employmentfor a journeyman roofer and offer to employ him whensuch employment becomes available. It is further recom-mended that Respondent compensate and make wholeHarry Switzer for the loss of wages incurred by HarrySwitzer by reason of the discrimination against him. This isto be accomplished by paying the employee the wages hewould have earned in Respondent's employ from Septem-ber 21, 1969, to the date of the offer of employment or tothe date of placement on the preferential hiring list,aforedescribed, if employment is not immediately available.Any wages due Harry Switzer under the aforesaidcomputation shall be less any other intermediate earningsthat the employee may have had elsewhere, figured on aquarterly basis, and with interest at 6 percent on the netamount found to be due, less any tax withholdings requiredby law.25Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, the Trial Examiner issues the following:RECOMMENDED ORDERHartmann Co., Inc., its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discriminating as to the hire of Harry Switzer or anyother employee because he has engaged in union orconcerted activities or in any activity protected by the Act.(b) In any other like or related manner interfering withemployees in the exercise of rights guaranteed by Section 7of the Act.2.Take the following affirmative action that willeffectuate the policies of the Act:(a) Offer to employ Harry Switzer as a,journeyman rooferif such employment is available and displace, if necessary,any journeyman roofer or apprentice roofer hired on orsince September 21, 1969; in the event employment is notavailable as aforedescribed, place Harry Switzer on apreferential hiring list for the next available employmentfor a journeyman roofer and offer to employ him whensuch employment becomes available.(b) Pay Harry Switzer any wages he may have lost byreason of its refusal to hire him from September 21, 1969, tothe date of the offer of employment, or, if appropriate, tothe date of placing him on a preferential hiring list, allaccording to the formula and method of computation morefully described in the Decision under the heading entitled"The Remedy."(c)Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayroll records, social security payment records, timecards,personnelrecords and reports, and all other recordsnecessary to determine the amount of backpay due underthisRecommended Order.(d) Post at its place of business in Terre Haute, Indiana,copies of the attached notice marked "Appendix." 26 Copiesof said notice, on forms provided by the Regional DirectorforRegion 25, after being signed by Respondent'srepresentative official, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken toinsure that said notices are not altered, defaced, or coveredby other material.(e)Notify the Regional Director for Region 25, inwriting,within 20 days from the date of receipt of thisDecision,what steps Respondent has taken to complyherewith.2725Isis Plumbing & Heating Co,138 NLRB 71626 In the event no exceptions are filed as providedby Section 102 46 oftheRules and Regulations of the NationalLaborRelations Board, thefindings, conclusions,recommendations,and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions,and order, andallobjections thereto shall be deemed waived for all purposes In the eventthat the Board'sOrder is enforced by a judgment of a UnitedStates Courtof Appeals,thewords in the notice reading "Postedby Order of theNationalLaborRelationsBoard" shall be changedto read "Postedpursuantto a Judgment of the United StatesCourt of Appealsenforcingan Order ofthe NationalLaborRelations Board "21 In the event that this RecommendedOrderbe adoptedby the Board,this provision shall be modified to read."Notify theRegional Director, inwriting,within 10 days fromthe dateof this Order,what steps theRespondent has takento complyherewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAs the result of a trial, at which the Company and theGeneral Counsel of the National Labor Relations Boardwere represented by their attorneys, and at which all partiesintroduced evidence, including testimony of witnessesunder examination and cross-examination, and documen-tary evidence, the Board has issued a Decision and Order.Pursuant to that Decision and Order, we advise you that:WE WILL NOT discriminate as to hiring Harry Switzeror any other employee because he has engaged in umonor concerted activities or in any activity protected bythe National Labor Relations Act.WE WILL offer to employ Harry Switzer as ajourneyman roofer if such employment is available and,if necessary, we will displace any journeyman roofer orapprentice hired on or since September 21, 1969; in theevent that employment is not available as aforedes-cnbed, we will place Harry Switzer on a preferentialhiring list for the next available employment for ajourneyman roofer in our employ and we will offer toemploy him when such employment becomes available.WE WILL pay Harry Switzer any wages he may havelost by reason of our refusal to hire him from September21, 1969, to the date of our offer of employment, or, ifappropriate, to the date of our placing him on apreferential hiring list. HARTMANN CO., INC.419DatedByHARTMANN Co., INCThis notice must remain posted for 60 consecutive days(Employer)from the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance with(Representative)(Title)itsprovisions,may be directed to the Board's Office, 614ISTA Center, 150WestMarket Street, Indianapolis,921.This is an official notice and must not be defaced byIndiana 4204, Telephone 317-633-8anyone.